Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 1 of 67 PageID #: 20




                            EXHIBIT A
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 2 of 67 PageID #: 21
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 3 of 67 PageID #: 22
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 4 of 67 PageID #: 23
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 5 of 67 PageID #: 24
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 6 of 67 PageID #: 25
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 7 of 67 PageID #: 26
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 8 of 67 PageID #: 27
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 9 of 67 PageID #: 28
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 10 of 67 PageID #: 29
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 11 of 67 PageID #: 30




                            EXHIBIT B
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 12 of 67 PageID #: 31
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 13 of 67 PageID #: 32
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 14 of 67 PageID #: 33
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 15 of 67 PageID #: 34
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 16 of 67 PageID #: 35
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 17 of 67 PageID #: 36
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 18 of 67 PageID #: 37
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 19 of 67 PageID #: 38




                            EXHIBIT C
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 20 of 67 PageID #: 39
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 21 of 67 PageID #: 40
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 22 of 67 PageID #: 41
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 23 of 67 PageID #: 42
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 24 of 67 PageID #: 43
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 25 of 67 PageID #: 44
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 26 of 67 PageID #: 45
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 27 of 67 PageID #: 46




                            EXHIBIT D
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 28 of 67 PageID #: 47
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 29 of 67 PageID #: 48
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 30 of 67 PageID #: 49
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 31 of 67 PageID #: 50
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 32 of 67 PageID #: 51
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 33 of 67 PageID #: 52
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 34 of 67 PageID #: 53
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 35 of 67 PageID #: 54
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 36 of 67 PageID #: 55




                            EXHIBIT E
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 37 of 67 PageID #: 56
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 38 of 67 PageID #: 57
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 39 of 67 PageID #: 58
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 40 of 67 PageID #: 59
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 41 of 67 PageID #: 60
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 42 of 67 PageID #: 61
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 43 of 67 PageID #: 62
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 44 of 67 PageID #: 63
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 45 of 67 PageID #: 64




                            EXHIBIT F
      Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 46 of 67 PageID #: 65
LARGE AREA AVIONICS DISPLAY
(LAAD)




20” x 8” Active Matrix LCD

The Large Area Avionics Display (LAAD) is an Open      KEY FEATURES & BENEFITS
System Architecture compatible multi-functional        •	 Open System Architecture (OSA) compatible
airborne display. The LAAD presents clear, crisp,
                                                       •	 Presents crisp, clear, high fidelity graphics and video
high-fidelity graphics and video overlays/windows         overlays/windows
onto a separately addressable, left and right 1280 x
                                                       •	 Dual separately addressable left and right 1280 x 1024
1024 displays via one, monolithic 2560 x 1024 active      displays via one, monolithic 2560 x 1024 AMLCD
matrix LCD.
                                                       •	 Can be ‘dumb” display only device or “smart”, with
                                                          internal graphics and systems processing
                                                       •	 Optional ARINC 818, video inputs, touchscreen, MFD
                                                          bezel




Aviation Products
        Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 47 of 67 PageID #: 66
LARGE AREA AVIONICS DISPLAY
(LAAD)


20” x 8” Active Matrix LCD
SPECIFICATIONS


 OP TICAL PERFOR M A N C E
 Viewable Area                20.0”(w) x 8.0”(h)
 Addressability               Flexible autoscaling
 Backlight                    Light Emitting Diode (LED)
 Resolution                   2560 x 1024 (Dual Left / Right 1280 x 1024),
                              8-bit color
 Luminance                    0.025 fL to 260+ fL
 Viewing Angle                ±90° horizontal / vertical inherent,
                              Tuned to mission environment (tactical,
                              transport, rotary, other)
 Touch Screen                 Dual infrared, anti-reflective coating
 Contrast Ratio               > 10:1 (high ambient lighting)
 NVIS                         Type II, Class B (MIL-L-85762)
 P H YSICAL DES CR IPTIO N
 Dimensions                   21.60” (w) x 9.55” (h) x 5.0” (d)
 Weight                       20 lb. minimum
 Cooling                      Internal fans
 Primary Power                28 VDC, 5 VAC bezel, 250 W nominal
 Bezel Configuration          MFD, custom, inclinometer (optional)
 FU NCTIONAL DESC RIPTIO N
 Video Interfaces             DVI (copper or fibre), ARINC 818 (optional)
 Signal Interfaces            RS-232/422, discretes
                              Optional: MIL-STD-1553,
                              ARINC 429/453/708A, RS-232/422/485,
                              Fibre Channel, IEEE-1394, Ethernet
 E N VIRONMENTAL PE RF O RM A N C E
 Temperature                  Operating: -40°C to +71°C
                              Storage: -54°C to +85°C                                             Aviation Products
 Ruggedization                Tactical aircraft environment                                       1355 Bluegrass Lakes Parkway

 Altitude                     65,000 ft                                                           Alpharetta, GA 30004-8458

 Reliability                  > 5,000 hours MTBF                                                  Tel: (770) 752-7000

 EMI/EMC                      Tactical aircraft environment                                       www.L3aviationproducts.com


                                21.60                                     5.0


                                 20.0

                                                                                                  L3 Aviation Products         is a leading
   9.55          8.0                                                                              provider of commercial and military avionics,
                                                                                                  as well as MRO services. We manufacture a
                                                                                                  diverse line of safety- and efficiency-enhancing
                                                                                                  products that sets the standard for next-
                                                                                                  generation cockpit requirements.


Cleared for public release by DoD/OSR under 08-S-2617 on September 25, 2008. Data, including specifications, contained within this document are
summary in nature and subject to change at any time without notice at L3’s discretion. Call for latest revision. All brand names and product names
referenced are trademarks, registered trademarks, or trade names of their respective holders. 12/2016
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 48 of 67 PageID #: 67




                            EXHIBIT G
      Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 49 of 67 PageID #: 68

PANTHR™




20” x 8” Active Matrix LCD
The PANTHR™ Large Area Display (LAD) is a self-           KEY FEATURES
contained, fault-tolerant, multi-function airborne        •	 High-resolution, large-area AMLCD provides crisp,
display. It is a best-value technical solution               high-quality presentations of video and graphics
which provides an optimal balance of exceptional          •	 LED backlighting for high bright and night operational
performance, life-cycle affordability, low risk, and         modes supports full sunlight and night conditions
long-term supportability. The PANTHR display              •	 Dual-channel high-performance processing
presents clear, crisp, high-fidelity graphics and video      subsystem provides required computing performance
overlays/windows onto two separately addressable          •	 Modular, Open Architecture
1280 x 1024 video screens via one, monolithic 2560 x
                                                          •	 IR touch screen with swipe, pinch-zoom capability
1024 active matrix LCD.




Aviation Products
          Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 50 of 67 PageID #: 69

PANTHR™



20” x 8” Active Matrix LCD
SPECIFICATIONS


 OP TICAL PERFOR M A N C E                                                               OPTIONS
 Viewable Area                   20.0”(w) x 8.0”(h); 21.5” diagonal                      •	 Attached or separate control panel (Off-Night-
                                                                                            Day brightness control)
 Backlight                       Light-Emitting Diode (LED)
                                                                                         •	 Bezel-mounted switches
 Resolution                      2560 x 1024, 128 dpi/8-bit color
 Luminance                       Day: 10 fL to 290 fL (minimum)
                                 Night: 0.025 fL to 25 fL
 Viewing Angle                   ±90° horizontal/vertical inherent,
                                 Tuned to mission environment (tactical,
                                 transport, rotary, other)
 Touch Screen                    Optional; IR touch screen with swipe, pinch-
                                 zoom capability
 Contrast Ratio                  > 10:1 (high ambient lighting)
 NVIS Provisions                 NVIS B
 P H YS ICAL DESCRIPTIO N
 Dimensions                      21.79” (w) x 9.73” (h) x 4.75” (d)
 Weight                          20 lb. minimum
 Cooling                         Internal fans
 Primary Power                   28 VDC, 150 W nominal (full bright/fans on)
 FU NCTIONAL DES C RIPTIO N
 Primary Interfaces              DVI (copper); RS-422
 Optional Interfaces             DVI (fibre); ARINC 818; DisplayPort™
 E N VIRONMENTAL PE RF O RM A N C E
 Temperature                     Operating: -40 °C to +71 °C
                                 Storage: -54 °C to +85 °C
 Ruggedization                   Tactical aircraft environment
 Altitude                        65,000 ft.
 Reliability                     > 5,000 hours MTBF
                                                                                                  Aviation Products
 EMI/EMC                         Tactical aircraft environment
                                                                                                  1355 Bluegrass Lakes Parkway

                                                                                                  Alpharetta, GA 30004-8458
                                 Front View                                 Side View
                                                                                                  Tel: (770) 752-7000
                                    21.79 in                                   4.75 in
                                                                                                  www.L3aviationproducts.com




                                    20.0 in
9.73 in                 8.0 in
                                                                                                  L3 Aviation Products         is a leading
                                                                                                  provider of commercial and military avionics,
                                                                                                  as well as MRO services. We manufacture a
                                                                                                  diverse line of safety- and efficiency-enhancing
                                                                                                  products that sets the standard for next-
                                                                                                  generation cockpit requirements.


This technology is controlled under the Export Administration Regulations (EAR) and may not be exported to a Foreign Person, either in the U.S.
or abroad, without proper authorization by the U.S. Department of Commerce. Data, including specifications, contained within this document are
summary in nature and subject to change at any time without notice at L3’s discretion. Call for latest revision. All brand names and product names
referenced are trademarks, registered trademarks, or trade names of their respective holders. 2/2017



Aviation Products
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 51 of 67 PageID #: 70




                            EXHIBIT H
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 52 of 67 PageID #: 71
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 53 of 67 PageID #: 72
Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 54 of 67 PageID #: 73




                             EXHIBIT I
                    Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 55 of 67 PageID #: 74




   U.S. Patent No. 7,295,179                              The LAAD Device                           The PANTHR LAD (“PANTHR”) Device
       Claim 1 Elements 
A flat panel display comprising:            The device is described as a LCD type display.  See    The device is described as a LCD type display.  See 
                                            generally LAAD Brochure available at                   generally PANTHR Brochure available at 
                                            https://www.l3commercialaviation.com/avionics/         https://www.l3commercialaviation.com/avionics/
                                            products/large‐area‐avionics‐display/.                 products/panthr‐lad/. 
                                                                                                    
a first and a second substrate with a       The LAAD brochure describes “[d]ual separately         The PANTHR Brochure describes “… two 
unitary layer of liquid crystal material    addressable left and right 1280 x 1024 displays        separately addressable 1280 x 1024 video screens 
sandwiched therebetween;                    via one, monolithic 2560 x 1024 AMLCD”.  Upon          via one, monolithic 2560 x 1024 active matrix 
                                            information and belief, it is necessary to place a     LCD.”  Upon information and belief, it is 
                                            unitary liquid crystal layer between a first and       necessary to place a unitary liquid crystal layer 
                                            second substrate in order to contain the liquid        between a first and second substrate in order to 
                                            crystal layer and present the seamless                 contain the liquid crystal layer and present the 
                                            appearance depicted below.                             seamless appearance depicted below.   
                                                                                                    




                                                                                                                                           
from two to four uniquely addressable       See above.  Upon information and belief,               See above.  Upon information and belief, 
display sections arranged in the liquid     separate gate drivers and sources drivers are          separate gate drivers and sources drivers are 
crystal material, said uniquely             required in order to provide separately                required in order to provide separately 
addressable display sections having a       addressable display sections.                          addressable display sections.   
unique set of gate drivers and source 
drivers uniquely addressable; 
 
wherein said uniquely addressable           See above.  Upon information and belief, it is         See above.  Upon information and belief, it is 
display sections being electrically         necessary that the first and second display            necessary that the first and second display 
                   Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 56 of 67 PageID #: 75



separate and independent of each            sections be electrically separate and independent    sections be electrically separate and independent 
other;                                      in order to make the display sections separately     in order to make the display sections separately 
                                            addressable.                                         addressable.   
                                                                                                  
                                                                                                 Additionally, the PANTHR brochure describes the 
                                                                                                 device as a “fault‐tolerant, multi‐function 
                                                                                                 airborne display”.  Upon information and belief, 
                                                                                                 electrical separation and independence of the 
                                                                                                 display sections is necessary to provide such fault 
                                                                                                 tolerance.   
                                                                                                  
wherein said first and second               See above.  Upon information and belief, it is       See above.  Upon information and belief, it is 
substrates are each of a one‐piece          necessary that the first and second substrates be    necessary that the first and second substrates be 
construction; and                           of one‐piece construction in order to present a      of one‐piece construction in order to present a 
                                            seamless appearance.                                 seamless appearance.   
wherein there is neither a physical nor                                                            
visible seam between the uniquely 
addressable display sections when 
viewing said flat panel display in 
operation. 
   U.S. Patent No. 7,295,179                                      LAAD                            The PANTHR LAD (“PANTHR”) Device 
       Claim 3 Elements 
The flat panel display according to         Upon information and belief, the “separately‐       The PANTHR brochure describes the device as a 
claim 1, wherein said flat panel display    addressable” displays are redundant in that if one  “fault‐tolerant, multi‐function airborne display”.   
is redundant in that if one of the          of the uniquely addressable display section fails, 
uniquely addressable display sections       at least one other uniquely addressable display 
fails, at least one other uniquely          section continues to operate. 
addressable display section continues 
to operate. 
   U.S. Patent No. 7,295,179                                      LAAD                            The PANTHR LAD (“PANTHR”) Device 
       Claim 7 Elements 
A flat panel display comprising:            The device is described as a LCD type display.  See  The device is described as a LCD type display.  See 
                                            generally LAAD Brochure.                             generally PANTHR Brochure. 
                       Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 57 of 67 PageID #: 76



    a first glass substrate having at least    The LAAD brochure describes “[d]ual separately          The PANTHR Brochure describes “… two 
    two electrically separate and              addressable left and right 1280 x 1024 displays         separately addressable 1280 x 1024 video screens 
    independent sections, each said            via one, monolithic 2560 x 1024 AMLCD”.  Upon           via one, monolithic 2560 x 1024 active matrix 
    electrically separate and independent      information and belief, it is necessary to place the    LCD.”  Upon information and belief, it is 
    section having one or two uniquely         liquid crystal layer between the first and second       necessary to place the liquid crystal layer 
    addressable display areas;                 substrate in order to contain the liquid crystal        between the first and second substrate in order 
                                               layer and present the seamless appearance               to contain the liquid crystal layer and present the 
                                               depicted below.                                         seamless appearance depicted below.   
                                                                                                        




                                                                                                                                               
                                                                                                        
                                                 
                                                                                                       Upon information and belief, it is necessary that 
                                                Upon information and belief, it is necessary that 
                                                                                                       the first and second display sections be 
                                                the first and second display sections be 
                                                                                                       electrically separate and independent in order to 
                                                electrically separate and independent in order to 
                                                                                                       make each section separately addressable.   
                                                make each section separately addressable.   
    wherein said first glass substrate is of a  See above.  Upon information and belief, it is         See above.  Upon information and belief, it is 
    one‐piece construction; and                 necessary that the glass substrate be of one‐piece     necessary that the glass substrate be of one‐piece 
    wherein there is neither a physical nor  construction in order to present a seamless               construction in order to present a seamless 
    visible seam between any of the             appearance.                                            appearance.   
    uniquely addressable display areas 
    when viewing said flat panel display in 
    operation. 
 

 
                   Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 58 of 67 PageID #: 77




       U.S. Patent No. 9,997,118                               The LAAD Device                           The PANTHR LAD (“PANTHR”) 
           Claim 1 Elements                                                                                       Device  
An electronic display assembly comprising:         The device is described as a LCD type display.     The device is described as a LCD type 
                                                   See generally LAAD Brochure.                       display.  See generally PANTHR Brochure. 
a first power source;                              The LAAD brochure describes “[d]ual                The PANTHR Brochure describes “… two 
                                                   separately addressable left and right 1280 x       separately addressable 1280 x 1024 video 
a second power source;                             1024 displays via one, monolithic 2560 x 1024      screens via one, monolithic 2560 x 1024 
                                                   AMLCD”.  Upon information and belief, it is        active matrix LCD.”  Further, the PANTHR 
                                                   necessary to provide a power source to each        brochure describes the device as a “fault‐
                                                   display section to achieve separate                tolerant, multi‐function airborne display”.  
                                                   addressability.                                    Further still, the PANTHR brochures 
                                                                                                      describes the device as having a “[d]ual 
                                                                                                      channel… processing subsystem”.  Upon 
                                                                                                      information and belief, it is necessary to 
                                                                                                      provide a power source to each display 
                                                                                                      section to achieve separate addressability 
                                                                                                      and fault tolerance while providing a dual 
                                                                                                      channel processing subsystem.   
a backlight;                                       An LCD type display necessarily requires a         An LCD type display necessarily requires a 
                                                   backlight for operation.                           backlight for operation.   
a first backlight controller accepting control     The LAAD brochure describes “[d]ual                The PANTHR Brochure describes “… two 
signals and in electrical connection with the      separately addressable left and right 1280 x       separately addressable 1280 x 1024 video 
first and second power sources;                    1024 displays via one, monolithic 2560 x 1024      screens via one, monolithic 2560 x 1024 
a second backlight controller accepting control    AMLCD”.    Upon information and belief, it is      active matrix LCD.”  Further, the PANTHR 
signals and in electrical connection with the      necessary to provide a controller for the          brochure describes the device as a “fault‐
first and second power sources; and                backlight of each display to achieve separate      tolerant, multi‐function airborne display”.  
                                                   addressability.                                    Further still, the PANTHR brochures 
                                                                                                      describes the device as having a “[d]ual 
                                                                                                      channel… processing subsystem”.  Upon 
                                                                                                      information and belief, it is necessary to 
                                                                                                      provide a controller for the backlight of each 
                                                                                                      display to achieve separate addressability 
                                                                                                      and fault tolerance while providing a dual 
                                                                                                      channel processing subsystem.   
                     Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 59 of 67 PageID #: 78



a multiplexer in electrical connection with the        See above.  In order to operate a first and        See above.  In order to operate a first and 
first and second backlight controllers and the         second backlight controller in a manner which      second backlight controller in a manner 
backlight, wherein the multiplexer is configured       provides consistent lighting and redundancy, a     which provides consistent lighting and 
to receive an input from each of the first and         multiplexer accepting input from both              redundancy, a multiplexer accepting input 
second backlight controllers and provide a             controllers and providing a single output to       from both controllers and providing a single 
single output to the backlight.                        the backlight would be required.                   output to the backlight would be required.   
        U.S. Patent No. 9,997,118                                  The LAAD Device                           The PANTHR LAD (“PANTHR”) 
            Claim 9 Elements                                                                                          Device 
An electronic display assembly comprising:             The device is described as a LCD type display.     The device is described as a LCD type 
                                                       See generally LAAD Brochure.                       display.  See generally PANTHR Brochure. 
a first power source;                                  The LAAD brochure describes “[d]ual                The PANTHR Brochure describes “… two 
                                                       separately addressable left and right 1280 x       separately addressable 1280 x 1024 video 
a second power source;                                 1024 displays via one, monolithic 2560 x 1024      screens via one, monolithic 2560 x 1024 
                                                       AMLCD”.  Upon information and belief, it is        active matrix LCD.”  Further, the PANTHR 
                                                       necessary to provide a power source to each        brochure describes the device as a “fault‐
                                                       display to achieve such separate                   tolerant, multi‐function airborne display”.  
                                                       addressability.                                    Further still, the PANTHR brochures 
                                                                                                          describes the device as having a “[d]ual 
                                                                                                          channel… processing subsystem”.  Upon 
                                                                                                          information and belief, it is necessary to 
                                                                                                          provide a power source to each display to 
                                                                                                          achieve such separate addressability and 
                                                                                                          fault tolerance by a dual channel processing 
                                                                                                          system.   
an electronic display;                                 The device is described as a LCD type display.     The device is described as a LCD type 
                                                       See generally LAAD Brochure.                       display.  See generally PANTHR Brochure. 
a first electronic display controller in electrical    The LAAD brochure describes “[d]ual                The PANTHR Brochure describes “… two 
connection with the first and second power             separately addressable left and right 1280 x       separately addressable 1280 x 1024 video 
sources;                                               1024 displays via one, monolithic 2560 x 1024      screens via one, monolithic 2560 x 1024 
a second electronic display controller in              AMLCD”.  Upon information and belief, it is        active matrix LCD.”  Upon information and 
electrical connection with the first and second        necessary to provide a controller with each        belief, it is necessary to provide a controller 
power supplies; and                                    display section in order to control the image      with each display section in order to control 
                                                       displayed thereon.                                 the image displayed thereon. 
                                                                                                           
                        Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 60 of 67 PageID #: 79



                                                                                                             Additionally, the PANTHR brochure 
                                                                                                             describes the device as a “fault‐tolerant, 
                                                                                                             multi‐function airborne display” having a 
                                                                                                             “[d]ual channel… processing subsystem”.  
                                                                                                             Upon information and belief, it is necessary 
                                                                                                             to connect each display controller to each 
                                                                                                             power source in order to provide fault 
                                                                                                             tolerance by a dual channel processing 
                                                                                                             system.    
    a first multiplexer in electrical connection with     See above.  In order to operate a first and        See above.  In order to operate a first and 
    the first and second electronic display               second electronic display controllers and to       second electronic display controllers and to 
    controller and the electronic display, wherein        provide consistent imagining and redundancy,       provide consistent imagining and 
    said first multiplexer is configured to receive an    a multiplexer accepting an input from both of      redundancy, a multiplexer accepting an 
    input from each of said and second electronic         the controllers and providing a single output      input from both of the controllers and 
    display controllers and provide a single output       to the display would be required.                  providing a single output to the display 
    to the electronic display.                                                                               would be required.   
 

 

           U.S. Patent No. 8,704,751                                  The LAAD Device                           The PANTHR LAD (“PANTHR”) 
               Claim 1 Elements                                                                                          Device 
    A control and power system for an LED                 The device is described as a LCD type display,     The device is described as a LCD type 
    backlight, the system comprising:                     which necessarily includes a backlight.  See       display, which necessarily includes a 
                                                          generally LAAD Brochure. The display               backlight.  See generally PANTHR Brochure. 
                                                          necessarily requires a backlight.  Upon            The display necessarily requires a backlight.  
                                                          information and belief, the backlight is an LED    Upon information and belief, the backlight is 
                                                          type backlight.                                    an LED type backlight.   
    a first power supply accepting a power input;         The LAAD brochure describes “[d]ual                A power supply is necessarily required to 
                                                          separately addressable left and right 1280 x       operate the backlight and display.  The 
    a second power supply accepting a power               1024 displays via one, monolithic 2560 x 1024      PANTHR Brochure describes “… two 
    input;                                                AMLCD”.  Upon information and belief, it is        separately addressable 1280 x 1024 video 
                                                          necessary to provide a power supply to power       screens via one, monolithic 2560 x 1024 
                                                                                                             active matrix LCD.”  Further, the PANTHR 
                   Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 61 of 67 PageID #: 80



                                                  the backlight for each display section to        brochure describes the device as a “fault‐
                                                  achieve separate addressability.                 tolerant, multi‐function airborne display”.  
                                                                                                   Further still, the PANTHR brochures 
                                                                                                   describes the device as having a “[d]ual 
                                                                                                   channel… processing subsystem”.  Upon 
                                                                                                   information and belief, it is necessary to 
                                                                                                   provide a power supply to power the 
                                                                                                   backlight for each display section to achieve 
                                                                                                   separate addressability and fault tolerance 
                                                                                                   while providing a dual channel processing 
                                                                                                   subsystem.   
a first LED control circuit accepting backlight    See above.  Upon information and belief, it is  See above.  Upon information and belief, it 
control signals and in electrical communication  necessary to provide a control circuit for the    is necessary to provide a control circuit for 
with the first and second power supplies;          backlight of each display in order to achieve   the backlight of each display in order to 
a second LED control circuit accepting backlight  separate addressability and redundancy.          achieve separate addressability and fault 
control signals and in electrical communication                                                    tolerance while providing a dual channel 
with the first and second power supplies;                                                          processing subsystem.   
a multiplexer in electrical communication with  See above.  In order to operate a first and        See above.  In order to operate a first and 
the first and second LED control circuits and the  second backlight controller in a manner which  second backlight controller in a manner 
LED backlight;                                     provides consistent lighting and redundancy, a  which provides consistent lighting and 
a monitoring circuit in electrical communication  multiplexer and corresponding monitoring         redundancy, a multiplexer and 
with the first and second power supply and first  circuit accepting input from both controllers    corresponding monitoring circuit accepting 
and second LED control circuit;                    and providing a single output to the backlight  input from both controllers and providing a 
                                                   is required.                                    single output to the backlight is required.   
a first luminance sensor in electrical             See above.  In order to determine which         See above.  In order to determine which 
communication with the first LED control           backlight is operable, and thus which control   backlight is operable, and thus which control 
circuit; and                                       circuit and power supply should be used, a      circuit and power supply should be used, a 
a second luminance sensor in electrical            luminance sensor for each backlight is          luminance sensor for each backlight is 
communication with the second LED control          necessarily required.                           necessarily required.   
circuit; and 
wherein the monitoring circuit is adapted to 
analyze the signals from the first and second 
luminance sensors to determine if the signal 
has been interrupted. 
                       Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 62 of 67 PageID #: 81



 

           U.S. Patent No. 9,117,417                                The LAAD Device                           The LAD PANTHR (“PANTHR”) 
               Claim 1 Elements                                                                                         Device 
    A control and power system for an LED               The device is described as a LCD type display.     The device is described as a LCD type 
    backlight, the system comprising:                   See generally LAAD Brochure. The display           display.  See generally PANTHR Brochure. 
                                                        necessarily requires a backlight.  Upon            The display necessarily requires a backlight.  
                                                        information and belief, the backlight is an LED    Upon information and belief, the backlight is 
                                                        type backlight.                                    an LED type backlight.   
    a first power supply accepting a power input;       The LAAD brochure describes “[d]ual                A power supply is necessarily required to 
                                                        separately addressable left and right 1280 x       operate the backlight and display.  The 
    a second power supply accepting a power             1024 displays via one, monolithic 2560 x 1024      PANTHR Brochure describes “… two 
    input;                                              AMLCD”.  Upon information and belief, it is        separately addressable 1280 x 1024 video 
                                                        necessary to provide a power supply to power       screens via one, monolithic 2560 x 1024 
                                                        the backlight for each display section to          active matrix LCD.”  Further, the PANTHR 
                                                        achieve separate addressability.                   brochure describes the device as a “fault‐
                                                                                                           tolerant, multi‐function airborne display”.  
                                                                                                           Further still, the PANTHR brochures 
                                                                                                           describes the device as having a “[d]ual 
                                                                                                           channel… processing subsystem”.  Upon 
                                                                                                           information and belief, it is necessary to 
                                                                                                           provide a power supply to power the 
                                                                                                           backlight for each display section to achieve 
                                                                                                           separate addressability and fault tolerance 
                                                                                                           while providing a dual channel processing 
                                                                                                           subsystem.   
    a first LED control circuit accepting backlight     See above.  Upon information and belief, it is     See above.  Upon information and belief, it 
    control signals and in electrical communication     necessary to provide a control circuit for the     is necessary to provide a control circuit for 
    with the first and second power supplies;           backlight of each display in order to achieve      the backlight of each display in order to 
    a second LED control circuit accepting backlight    separate addressability and redundancy.            achieve separate addressability and fault 
    control signals and in electrical communication                                                        tolerance while providing a dual channel 
    with the first and second power supplies; and                                                          processing subsystem.   
                    Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 63 of 67 PageID #: 82



a multiplexer in electrical communication with      See above.  In order to operate a first and        See above.  In order to operate a first and 
each one of the following: the first and second     second backlight controller in a manner which      second backlight controller in a manner 
LED control circuits and the LED backlight.         provides consistent lighting and redundancy, a     which provides consistent lighting and 
                                                    multiplexer accepting input from both              redundancy, a multiplexer accepting input 
                                                    controllers and providing a single output to       from both controllers and providing a single 
                                                    the backlight is required.                         output to the backlight is required.   
       U.S. Patent No. 9,117,417                                        LAAD                                 The LAD PANTHR Device 
           Claim 9 Elements                                                                                        (“PANTHR”) 
A control and power system for a liquid crystal     The device is described as a LCD type display.     The device is described as a LCD type 
display (LCD), the system comprising:               See generally LAAD Brochure.                       display.  See generally PANTHR Brochure.  
                                                                                                        
a first power supply accepting a power input;       The LAAD brochure describes “[d]ual                A power supply is necessarily required to 
                                                    separately addressable left and right 1280 x       operate the backlight and display.  The 
a second power supply accepting a power             1024 displays via one, monolithic 2560 x 1024      PANTHR Brochure describes “… two 
input;                                              AMLCD”.  Upon information and belief, it is        separately addressable 1280 x 1024 video 
                                                    necessary to provide a power supply to power       screens via one, monolithic 2560 x 1024 
                                                    each display section to achieve separate           active matrix LCD.”  Further, the PANTHR 
                                                    addressability.                                    brochure describes the device as a “fault‐
                                                                                                       tolerant, multi‐function airborne display”.  
                                                                                                       Further still, the PANTHR brochures 
                                                                                                       describes the device as having a “[d]ual 
                                                                                                       channel… processing subsystem”.  Upon 
                                                                                                       information and belief, it is necessary to 
                                                                                                       provide a power supply to power each 
                                                                                                       display section to achieve separate 
                                                                                                       addressability and fault tolerance while 
                                                                                                       providing a dual channel processing 
                                                                                                       subsystem.   
a first LCD control circuit accepting video data    See above.  Upon information and belief, it is     See above.  Upon information and belief, it 
and in electrical communication with the first      necessary to provide a control circuit for each    is necessary to provide a control circuit for 
and second power supplies;                          display in order to achieve separate               each display in order to achieve separate 
a second LCD control circuit accepting video        addressability and redundancy.                     addressability and fault tolerance while 
data and in electrical communication with the                                                          providing a dual channel processing 
first and second power supplies; and                                                                   subsystem.   
                          Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 64 of 67 PageID #: 83



    a first multiplexer in electrical communication    See above.  In order to operate a first and        See above.  In order to operate a first and 
    with each one of the following: the first and      second display controller in a manner which        second display controller in a manner which 
    second LCD control circuits and the LCD.           provides consistent lighting and redundancy, a     provides consistent lighting and redundancy, 
                                                       multiplexer accepting input from both              a multiplexer accepting input from both 
                                                       controllers and providing a single output to       controllers and providing a single output to 
                                                       the display is required.                           the display is required.   
 

 

           U.S. Patent No. 9,666,148                               The LAAD Device                              The LAD PANTHR Device 
               Claim 1 Elements                                                                                       (“PANTHR”) 
    An electronic display assembly comprising:         The device is described as a LCD type display.     The device is described as a LCD type 
                                                       See generally LAAD Brochure.                       display.  See generally PANTHR Brochure.  
    a first power supply;                              The LAAD brochure describes “[d]ual                A power supply is necessarily required to 
                                                       separately addressable left and right 1280 x       operate the backlight and display.  The 
    a second power supply;                             1024 displays via one, monolithic 2560 x 1024      PANTHR Brochure describes “… two 
                                                       AMLCD”.  Upon information and belief, it is        separately addressable 1280 x 1024 video 
                                                       necessary to provide a power supply for each       screens via one, monolithic 2560 x 1024 
                                                       display section to achieve separate                active matrix LCD.”  Further, the PANTHR 
                                                       addressability.                                    brochure describes the device as a “fault‐
                                                                                                          tolerant, multi‐function airborne display”.  
                                                                                                          Further still, the PANTHR brochures 
                                                                                                          describes the device as having a “[d]ual 
                                                                                                          channel… processing subsystem”.  Upon 
                                                                                                          information and belief, it is necessary to 
                                                                                                          provide a power supply for each display 
                                                                                                          section to achieve separate addressability 
                                                                                                          and fault tolerance while providing a dual 
                                                                                                          channel processing subsystem.   
    An LED backlight;                                  The device is described as a LCD type display.     The device is described as a LCD type 
                                                       See generally LAAD Brochure.  The display          display.  See generally PANTHR Brochure. 
                                                       necessarily requires a backlight.  Upon            The display necessarily requires a backlight.  
                   Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 65 of 67 PageID #: 84



                                                   information and belief, the backlight is an LED     Upon information and belief, the backlight is 
                                                   type backlight.                                     an LED type backlight.   
a first LED control circuit accepting backlight    The LAAD brochure describes “[d]ual                 The PANTHR Brochure describes “… two 
control signals and in electrical connection with  separately addressable left and right 1280 x        separately addressable 1280 x 1024 video 
the first and second power supplies;               1024 displays via one, monolithic 2560 x 1024       screens via one, monolithic 2560 x 1024 
a second LED control circuit accepting backlight  AMLCD”.  Upon information and belief, it is          active matrix LCD.”  Further, the PANTHR 
control signals and in electrical connection with  necessary to provide a control circuit for the      brochure describes the device as a “fault‐
the first and second power supplies;               backlight of each display in order to achieve       tolerant, multi‐function airborne display”.  
                                                   separate addressability.                            Further still, the PANTHR brochures 
                                                                                                       describes the device as having a “[d]ual 
                                                                                                       channel… processing subsystem”.  Upon 
                                                                                                       information and belief, it is necessary to 
                                                                                                       provide a control circuit for the backlight of 
                                                                                                       each display in order to achieve separate 
                                                                                                       addressability and fault tolerance while 
                                                                                                       providing a dual channel processing 
                                                                                                       subsystem.   
a multiplexer in electrical connection with the     See above.  In order to operate a first and        See above.  In order to operate a first and 
first and second LED control circuits and the       second backlight control circuit in a manner       second backlight control circuit in a manner 
LED backlight; and                                  which provides consistent lighting and             which provides consistent lighting and 
                                                    redundancy, a multiplexer accepting input          redundancy, a multiplexer accepting input 
                                                    from both control circuits and providing a         from both control circuits and providing a 
                                                    single output to the backlight is required.        single output to the backlight is required.   
a liquid crystal display (LCD) positioned in front  The device is described as a LCD type display.     The device is described as a LCD type 
of the LED backlight;                               See generally LAAD Brochure.  The display          display.  See generally PANTHR Brochure. 
                                                    must necessarily be positioned in front of the     The display must necessarily be positioned 
                                                    backlight in order for the display to be           in front of the backlight in order for the 
                                                    properly illuminated.                              display to be properly illuminated.   
wherein the multiplexer is configured to            See above.  In order to operate a first and        See above.  In order to operate a first and 
receive an input from each of the first and         second backlight control circuit in a manner       second backlight control circuit in a manner 
second LED control circuits and provide a single  which provides consistent lighting and               which provides consistent lighting and 
output to the LED backlight.                        redundancy, a multiplexer accepting input          redundancy, a multiplexer accepting input 
                                                    from both control circuits and providing a         from both control circuits and providing a 
                                                    single output to the backlight is required.        single output to the backlight is required.   
                    Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 66 of 67 PageID #: 85




        U.S. Patent No. 9,666,148                                 LAAD                                  The LAD PANTHR Device 
            Claim 9 Elements                                                                                  (“PANTHR”) 
An electronic display assembly comprising:    The device is described as a LCD type display.     The device is described as a LCD type 
                                              See generally LAAD Brochure.                       display.  See generally PANTHR Brochure.  
a first power supply;                         The LAAD brochure describes “[d]ual                A power supply is necessarily required to 
                                              separately addressable left and right 1280 x       operate the backlight and display.  The 
a second power supply;                        1024 displays via one, monolithic 2560 x 1024      PANTHR Brochure describes “… two 
                                              AMLCD”.  Upon information and belief, it is        separately addressable 1280 x 1024 video 
                                              necessary to provide a power supply to power       screens via one, monolithic 2560 x 1024 
                                              each display section to achieve separate           active matrix LCD.”  Further, the PANTHR 
                                              addressability.                                    brochure describes the device as a “fault‐
                                                                                                 tolerant, multi‐function airborne display”.  
                                                                                                 Further still, the PANTHR brochures 
                                                                                                 describes the device as having a “[d]ual 
                                                                                                 channel… processing subsystem”.  Upon 
                                                                                                 information and belief, it is necessary to 
                                                                                                 provide a power supply to power each 
                                                                                                 display section to achieve separate 
                                                                                                 addressability and fault tolerance while 
                                                                                                 providing a dual channel processing 
                                                                                                 subsystem.   
a liquid crystal display (LCD);               The device is described as a LCD type display.     The device is described as a LCD type 
                                              See generally LAAD Brochure.                       display.  See generally PANTHR Brochure.  
a first LCD control circuit in electrical     The LAAD brochure describes “[d]ual                The PANTHR Brochure describes “… two 
connection with the first and second power    separately addressable left and right 1280 x       separately addressable 1280 x 1024 video 
supplies;                                     1024 displays via one, monolithic 2560 x 1024      screens via one, monolithic 2560 x 1024 
a second LCD control circuit in electrical    AMLCD”.  Upon information and belief, it is        active matrix LCD.”  Further, the PANTHR 
connection with the first and second power    necessary to provide a control circuit for each    brochure describes the device as a “fault‐
supplies; and                                 display in order to achieve separate               tolerant, multi‐function airborne display”.  
                                              addressability.                                    Further still, the PANTHR brochures 
                                                                                                 describes the device as having a “[d]ual 
                                                                                                 channel… processing subsystem”.  Upon 
                                                                                                 information and belief, it is necessary to 
                                                                                                 provide a control circuit for each display in 
                      Case 1:19-cv-00252-UNA Document 1-1 Filed 02/06/19 Page 67 of 67 PageID #: 86



                                                                                                       order to achieve separate addressability and 
                                                                                                       fault tolerance while providing a dual 
                                                                                                       channel processing subsystem.   
    a first multiplexer in electrical connection with  See above.  In order to operate a first and     See above.  In order to operate a first and 
    the first and second LCD control circuits and      second display controller in a manner which     second display controller in a manner which 
    the LCD, wherein the first multiplexer is          provides consistent lighting and redundancy, a  provides consistent lighting and redundancy, 
    configured to receive input signals from each of  multiplexer accepting input from both            a multiplexer accepting input from both 
    the first and second LCD control circuits and      controllers and providing a single output to    controllers and providing a single output to 
    provide a single input signal to the LCD.          the display is required.                        the display is required.   
 
